             Case 1:15-cr-00095-AJN Document 2867 Filed 05/26/20 Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X

UNITED STATES OF AMERICA,
                                                                 15-CR-95 (AJN)
         -against-
                                                                 ORDER

DAVID JONES,
                          Defendant.

------------------------------------------------------------X


ALISON J. NATHAN, District Judge:

         On May 24, 2020, the Court granted defendant David Jones’s motion for compassionate release,

pursuant to 18 U.S.C. § 3582(c), and ordered his immediate release from federal custody. It is hereby further

ordered that:

    1.       The defendant shall remain in self-isolation at his sister’s home in Carteret, New Jersey, for 14

             days;

    2.       The defendant is ordered to remain under home confinement until March 7, 2021, the previous

             date of release as calculated by the Bureau of Prisons, to be enforced by GPS Monitoring at the

             residence approved by Probation, and this period of time will be counted as part of the

             defendant’s term of supervision (Dkt. No. 2859-1);

    3.       The defendant shall refrain from any contact—in person, over the phone, through social media,

             or otherwise—with any of his co-defendants or the victims of his conduct during the remainder

             of his term of supervised release;

    4.       In light of the COVID-19 pandemic, the defendant must remain at his approved residence except

             to seek any necessary medical treatment, in each instance with prior notice and approval by the

             Probation Department;

    5.       The defendant is to possess or have access to a telephone that will allow videoconferencing by

             the Probation Department; and
         Case 1:15-cr-00095-AJN Document 2867 Filed 05/26/20 Page 2 of 2
   6.    The mandatory conditions, standard conditions, and special conditions of supervised release,

         imposed in connection with the defendant’s sentencing, remain in place, for a period of 36

         months from the date of the defendant’s release (Dkt. No. 2029).

SO ORDERED.

            26 2020
Dated: May ___,
       New York, New York                                  ________________________________
                                                           ALISON J. NATHAN
                                                           United States District Judge




                                                   2
